DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an articulated catheter system, classified in A61M25/0155.
II. Claim 12, drawn to an articulated catheter, classified in A61M/0122.
III. Claim 13, drawn to a manual pump, classified in A61M25/1018.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not include a catheter coupler configured for coupling with a pump coupler to provide sealed fluid communication between a first pump and a lumen in order to induce a first flow of inflation fluid and induce an articulation of the catheter body.  The subcombination has separate utility such as being used by itself in minimally invasive surgeries throughout the body to help avoid trauma associated with open surgeries.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not include a manual pump comprising a pump coupler configured for coupling with the catheter coupler so as to provide sealed communication between the manual pump and a plurality of lumens so that a plurality of flows inflate the plurality of balloons and wherein each flow induces an associated articulation of the catheter body.  The subcombination has separate utility such as inflating other balloon catheters or instruments involving the inflation and/or deflation of a balloon type structure.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations are distinct because one claims an articulated catheter while the other claims a manual pump. Secondly, the subcombination of group III has separate utility such as being used to inflate other balloon catheters or instruments involving the inflation and/or deflation of a balloon type structure.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of their different classification.

	The current inventions would be a serious search and/or examination burden because they have acquired different classifications within the art as specified above. Furthermore, they also would require different search strategies. Invention I would require searching for balloon arrays with various numbers of balloon subsets, wherein each balloon subset has an associated manual pump and lumen such that upon actuation of each pump each of the associated balloon subset would inflate and articulate the catheter. On the other hand, Invention II would require a search for a balloon array with only one subset of balloons and a first manual pump with a pump coupler configured to couple with a catheter coupler of the catheter. Finally, Invention III would require a search for one manual pump that is coupled with a plurality of lumens wherein each lumen is in fluid communication with an associated balloon subset such that upon inflating the subset of balloons with a plurality flows each flow induces an associated articulation of the catheter body.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species Group A: Articulated Catheter
Species 1: Figure 5 and 6A-6C.
Species 2: Figures 7-8.
Species 3: Figures 9-10.
Species 4: Figure 12.
Species 5: Figure 13A-13E.
Species 6: Figure 14A-14E.
Species 7: Figure 15.
Species 8: Figure 19.
Species 9: As shown by catheter #242 in Figure 20.
If Applicant elects Invention I or Invention III and Species 9 from Species Group A: Articulated Catheter then the Applicant should also elect Species AD from Species Group B: Pump Species.


Species AA: Figure 16.
Species AB: Figure 17.
Species AC: Figure 18A-B.
Species AD: Fig. 20, 1’, 2’, 3’ not currently shown but described within [0059].
If Applicant elects Invention I or Invention III and Species AD from Species Group B: Pump Species is elected then the Applicant should also elect Species 9 from the Species Group A: Articulated Catheter.
The species are independent or distinct because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 2 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
--the inventions have acquired a separate status in the art in view of their different classification.
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Nena Bains on 7/16/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Next, a provisional election was also made with traverse to prosecute the invention of Species 1: Figs. 5 and 6a-6c from Species Group A: Articulated Catheter, claims 1-11. Finally, a provisional election was made without traverse to prosecute the invention of Species AC: Figs. 18a-18b from Species Group B: Pump Species, claims 1-7, 9-10. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement filed 6/16/2020 (6 pages) fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Examiner notes that the Applicant filed a transmittal letter on 6/18/2020 stating that the IDS with the patent application number 16/704,549 was submitted inadvertently.  The Applicant requested that the references be stricken-thru and not considered by Examiner. However, this request is an improper method for resolving an inadvertent submission of a document. MPEP section 502.05(D)(b) states “Documents filed in the incorrect application may require a petition to expunge under 37 CFR 1.59  with the appropriate fee under 37 CFR 1.17(g) filed in the incorrect application or a petition to move the document under 37 CFR 1.182 with the appropriate fee under 37 CFR 1.17(f)  filed in the intended application.” More information on a petition to expunge may be found in MPEP section 724.05 (II) “Information Unintentionally Submitted in Application”. Therefore, the Examiner has considered the US Patents and US Patent Application Publications provided in the 6 page IDS dated 6/16/2020 while the Foreign Documents and Non-Patent Literatures were not considered as they have not been provided to the Examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
5 in Fig. 1.
5a in Fig. 1.
1221 in Fig. 13A.  
120’’ in Fig 14C-E.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
205b in [0054].  
210 in [0055] and [0058].
214 in [0055].
1' in [0059].
2' in [0059].
3' in [0059].
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first pump comprises threads” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s). The Examiner notes that Fig. 16, #178 represents threads. However, the threads are located on the second pump #168b not the first pump #168a. No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both “an interface surface 202” in [0053] and “housing 202” in [0054].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “catheter system 1” in [0034] and “first balloon subset” in [0059].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “a catheter 3” in [0034] and “third balloon subset” in [0059].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both “the helical axis” in [0041] and Fig. 5 and “segment axis” in [0042] and Figs. 6b.

Reference numeral #44 has been used with regards to Figures 9-13a and 15. However, Applicant’s specification does not describe what #44 is depicting in these figures. Therefore, it is confusing what the purpose of including the “helical axis” or “segment axis” (depending on how Applicant resolves Drawing Objection regarding reference numeral #44 made above) in these figures. The Examiner asks for clarification about what #44 represents in these figures.
Fig. 20 includes the reference numerals #1, #2, and #3. However, the reference numerals are used to refer to what appears to be three separate parts. Fig. 20 appears to show #1, #2, and #3 referring to three tubing ports, three pumps, and three subsets of balloons. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 9, [0033], line 8 recites “including orientations that are transvers to the axis” (bolded for emphasis). The Examiner believes that the Applicant meant to spell e to the axis”.
  Page 13, [0041], line 5 recites “ports 36 are formed between the outer surface of shaft 36” (bolded for emphasis). The Examiner believes that the proper reference numeral for the shaft is 34 not 36.
Page 13, [0041], lines 15 and 18 recite “the helical axis 44” and “about axis 44”, respectively. Applicant’s specification is confusing as page 13, [0042], lines 7 and 8 recites “the segment axis 44” and “the axis 44 away”, therefore there appears to be two separate definitions of what #44 represents and refers to. The Examiner asks for clarification about what the reference numeral #44 represents. 
Page 13, [0041], line 15 recites “another subset of balloons 44b” (bolded for emphasis). The Examiner believes the proper reference numeral for “another set of balloons” is 42b not 44b.
Page 13, [0042], line 5 recites “the axis of segment 50”. The Examiner believes this to be confusing as line 1 of [0042] recites “an articulated segment assembly 50”, which is different than “the axis of segment” (bolded for emphasis). The Examiner suggests the amendment of “the axis of the articulated segment assembly 50” to resolve this confusion.
A similar correction would be necessary for the following paragraph and line numbers:
[0042], line 10 recites “the articulation of segment 50”.
[0043], line 1 recites “articulated segment 50”.
[0044], line 1 recites “segment 50”.
Pages 16-17, [0048] recites “Referring first to Fig. 13A…with an inner frame 122…axial retraction balloons 128”. However, Fig. 13A does not show these two reference numerals. Therefore, it is unclear to a reader what the Applicant is describing within this paragraph.
Page 18, [0050], line 1 recites “Referring now to FIGS. 16 and 16A” (bolded for emphasis). The drawings do not contain a Fig. 16A. The Examiner suggests amending this statement to reflect that there is no Fig. 16A.
Page 19, [0052], line 1 recites “Referring now to FIGS. 17 and 17A” (bolded for emphasis). The drawings do not contain a Fig. 17A. The Examiner suggests amending this statement to reflect that there is no Fig. 17A.
Page 20, [0054], line 18 recites “a rotational marking on the housing 205b”. The Examiner believes it is unclear if reference numeral 205b refers to the housing or the rotational marking. The Examiner believes that the Applicant intended it to be in relation to the rotational marking as the housing has already been given a reference numeral #202 within the same paragraph. However, reference numeral 205b is not in the drawings and reference numeral 202 refers to both the housing and the interface surface as objected to above within the drawing objections. Therefore, the Examiner requests further clarification. 
Page 20, [0055], line 4 recites “each segment 216”. The Examiner suggests the amendment “each segment 216a or 216b” as the drawings do not include reference numeral 216.
Appropriate correction is required.
Claim Objections
Claims 1-3, and 5 are objected to because of the following informalities:  
Claim 1, line 4 recites “the first balloon subset”. The Applicant’s transition from “a first subset of balloons” to “the first balloon subset” is confusing as it is unclear if the subset of balloons includes multiple balloons or one balloon.  Therefore, the Examiner suggests the amendment of “the first subset of balloons [subset]” to improve the claim language. 
Claim 1, line 6 recites “the first balloon subset”. The Applicant’s transition from “a first subset of balloons” to “the first balloon subset” is confusing as it is unclear if the first subset of balloons includes multiple balloons or one balloon.  Therefore, the Examiner suggests the amendment of “the first subset of balloons [subset]” to improve the claim language.
Claim 1, line 11 recites “inflates and induce a first articulation of the catheter body”. The Examiner suggests the amendment of “inflates and induces a first articulation of the catheter body” to resolve a grammar mistake.
Claim 2, line 2 recites “the second balloon subset”. The Applicant’s transition from “a second subset of balloons” to “the second balloon subset” is confusing as it is unclear if the second subset of balloons includes multiple balloons or only one balloon. Therefore, the Examiner suggests the amendment of “the second subset of balloons [subset]” to improve the claim language.
Claim 2, line 3 recites “the first balloon subset”. The Applicant’s transition from “a first subset of balloons” to “the first balloon subset” is confusing as it is unclear if the first subset of balloons includes multiple balloons or one balloon.  Therefore, the Examiner subset of balloons [subset]” to improve the claim language.
Claim 2, lines 4-5 recites “the second balloon subset”. The Applicant’s transition from “a second subset of balloons” to “the second balloon subset” is confusing as it is unclear if the second subset of balloons includes multiple balloons or only one balloon. Therefore, the Examiner suggests the amendment of “the second subset of balloons [subset]” to improve the claim language.
Claim 2, line 6 recites “the first bending axis”. There is insufficient antecedent basis for this claim limitation. The Examiner suggests the amendment of “the first lateral bending axis”.
Claim 3, line 2 recites “the third balloon subset”. The Applicant’s transition from “a third subset of balloons” to “the third balloon subset” is confusing as it is unclear if the third subset of balloons includes multiple balloons or only one balloon. Therefore, the Examiner suggests the amendment of “the third subset of balloons [subset]” to improve the claim language.
Claim 3, line 3 recites “the first balloon subset”. The Applicant’s transition from “a first subset of balloons” to “the first balloon subset” is confusing as it is unclear if the first subset of balloons includes multiple balloons or one balloon.  Therefore, the Examiner suggests the amendment of “the first subset of balloons [subset]” to improve the claim language.
Claim 3, line 4 recites “the third balloon subset”. The Applicant’s transition from “a third subset of balloons” to “the third balloon subset” is confusing as it is unclear if the third subset of balloons includes multiple balloons or only one balloon. Therefore, the subset of balloons [subset]” to improve the claim language.
Claim 3, line 6 recites “from first segment”. There is insufficient antecedent basis for this limitation. The Examiner suggests the following amendment “from the first axial segment”.
Claim 5, line 4 recites “the other lumen”. There is a lack of antecedent basis for this limitation. The Examiner suggests the following amendment “the [other] another lumen”.
Claim 5, lines 4-5 recites “the array of balloons”. There is a lack of antecedent basis for this limitation. The Examiner suggests the following amendment “the balloon array [of balloons]” in order to receive antecedent basis as recited in claim 1, line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites “the first pump is configured to be manually reoriented so that the first orientation of the first handle movement corresponds to an image of a first orientation of the first articulation of the catheter body, and so that the second orientation of the second handle movement corresponds to a second orientation of the second handle movement.” The Applicant elected pump species 18a-18b, which has an associated paragraph of [0053] within the specification. However, the Applicant’s disclosure does not describe how the current elected pump species would achieve the claim limitations of claim 9. Furthermore, the Applicant’s specification describes the reorientation of an input device in [0037-0038] and Figs. 3a-3b. However, the input device is never described as a pump. So, no connection could be made between Figures 3A-3B and Figures 18A-18B. It would require undue experimentation to obtain the claimed manual reorientations such that the first orientation and second orientation of the first and second handle movements correspond to an image of the first orientation or a second orientation, respectively, as the specification and drawings lack any disclosure on how the elected pump species would be able to perform the claimed subject matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites “a third subset of balloons”. It is unclear that if there is “a third subset of balloons” if there is also a second subset of balloons. For the purpose of examination, the Examiner is interpreting there to only be a first subset of balloons and a third subset of balloons.
Claim 3, lines 4-5 recites “a third articulation”. It is unclear that if there is “a third articulation” if there is also a second articulation. For the purpose of examination, the Examiner is interpreting there to only be a first articulation and a third articulation.
Claim 6, lines 1-2 recites “the balloon array includes 3 or more associated balloon subsets”. It is unclear if the “first subset of balloons” as recited in claim 1 is included within the “3 or more associated balloon subsets”. For the purposes of examination, the Examiner is interpreting the first subset of balloons to be included within the “3 or more associated balloon subsets”.
Claim 7, lines 1-2 recites “the balloon array includes 6 or more subsets of balloons”. It is unclear if the “first subset of balloons” as recited in claim 1 is included within the “6 or more associated balloon subsets”. For the purposes of examination, the Examiner is interpreting the first subset of balloons to be included within the “6 or more associated balloon subsets”.
Claim 9 is unclear. The elected pump species, shown in Figure 18a-18B and described within paragraph [0053] of Applicant’s specification, does not show or describe the first pump meeting the limitations recited within claim 9. The Examiner believes claim 9 the limitations of claim 9 are shown in Figures 3A-3C and paragraphs [0037-0038]. 
Claim 9, line 2 recites “the first orientation”. There is insufficient antecedent basis for this claim limitation. For the purposes of examination, “the first orientation” will be interpreted as “a first orientation.
Claim 9, line 2 recites “the first handle movement”. There is insufficient antecedent basis for this claim limitation. For the purposes of examination, “the first handle movement” will be interpreted as “a first handle movement”.
Claim 9, lines 2-3 recites “the second orientation” There is insufficient antecedent basis for this claim limitation. For the purposes of examination, “the second orientation” will be interpreted as “a second orientation”.
Claim 9, line 4 recites “the second handle movement”. There is insufficient antecedent basis for this claim limitation. For the purposes of examination, “the second handle movement” will be interpreted as “a second handle movement”.
Claim 9, lines 4-5 also has a lack of antecedent basis for “the second handle movement”. However, upon amending the first iteration of “the second handle movement” antecedent basis for the second iteration of “the second handle movement”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrish et al. (US 2016/0279388; hereinafter “Barrish”) in view of Shturman (US 5,295,958).
With regards to claim 1, Barrish discloses an articulated catheter system (See Figs 24A-24E-1) (730) comprising: 
an elongate catheter body (708) having a proximal end (704) and a distal end (706) with an axis ([0288] “axis of the multi-lumen core 702”) therebetween; 
a balloon array (720i, 720ii, 720iii) including a first subset of balloons (720i), the first balloon subset being axially or circumferentially distributed, or both, and offset from the axis (See Fig. 24E which shows the first subset of balloons 720i being axially and circumferentially disturbed and offset from the axis); 
a lumen (710a) in fluid communication with the first balloon subset and extending proximally (See [0287] “the lumens of core 702 may have radial balloon/lumen ports 716a, 716b, 716c,…, with each port comprising one or more holes formed through the wall of core 702 and into an associated lumen 710a, 710b, 710c,… respectively” and [0289] “the distal-most port 716a of the set may be formed through the outer surface of the core into a first lumen 710a”).
Although this embodiment of Barrish discloses that the balloon subsets are inflated, Barrish is silent with regards to a first manual pump configured for coupling with the proximal 
Nonetheless, Shturman teaches (Figs. 1, 3-5, 10B,  and 27) a first manual pump (73) configured for coupling with a proximal end of a catheter body (72) (See Fig. 27B which shows the coupling to the proximal end of a catheter body) in fluid communication with a lumen (71) (See Col. 11, lines 46-57 “a syringe (or similar inflation device) 80 connected to the proximal end of tube 32 for inflating the anchoring balloon, inflation devices 73 and 79, respectively, for the first and second positioning balloons” and Col. 6, lines 46-59 “with four lumens—one each 71 and 77 for inflating and deflating the positioning balloons 70 and 76”), the first pump having a base (See Fig. A below) and a handle (See Fig. A below) manually movable relative to the base so as to induce a first flow of inflation fluid within the lumen (Depressing the annotated handle of the first pump 73 in Fig. A below would cause a first flow of inflation fluid/radiographic contrast solution, See Col. 8, lines 35-51 “using radiographic contrast solution for inflation of the balloons 24, 74, and 76”, within the lumen) such that the first subset of balloons (70) inflates and induce a first articulation (See Fig. 4 and the articulation of the first subset of balloons 70) of the catheter body.

    PNG
    media_image1.png
    762
    620
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulated catheter system of Barrish with a teaching of Shturman such that the a first manual pump is configured for coupling with the proximal end of the catheter body in fluid communication with the lumen, the first pump having a base and a handle manually movable relative to the base so as to induce a first flow of inflation fluid within the lumen such that the first subset of balloons inflates and induce a first articulation of the catheter body. One of ordinary skill in the art would have been motivated to make this 
The articulated catheter system of Barrish modified in view of Shturman will hereinafter be referred to as the articulated catheter system of Barrish and Shturman.
With regards to claim 2, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, and Barrish further discloses that the balloon array further comprises a second subset of balloons (720ii), the second balloon subset being axially distributed and circumferentially offset from the first balloon subset (See Fig. 24E which shows the second subset of balloons 720ii being axially and circumferentially disturbed and offset and circumferentially offset from the first balloon subset 720i) so that the first articulation comprises lateral bending of the catheter body (708) along a first lateral bending axis (See Fig. 24E which shows the lateral bending of the catheter body along a first lateral bending axis), and inflation of the second balloon subset induces a second articulation comprising lateral bending of the catheter body along a second lateral bending axis transverse to the first bending axis (See Fig. 24E which shows the inflation of the second balloon subset 720ii that induces a second articulation comprising lateral bending of the catheter body 708 along a second lateral bending axis transverse to the first bending axis).
With regards to claim 3, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, and Barrish further discloses that the balloon array further comprises a third subset of balloons (720iii), the third balloon subset being axially distributed and axially offset from the first balloon subset so that the first articulation comprises 
With regards to claim 4, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, and the catheter system of Barrish and Shturman further teaches that the first pump (73 of Shturman) comprises a positive displacement pump (See Fig. 27B which shows the first pump 73 as a syringe which is a type of positive displacement pump), and wherein the inflation fluid (See Col. 8, lines 35-51 “using radiographic contrast solution for inflation of the balloons 24, 74, and 76” of Shturman) comprises an inflation liquid (The radiographic contrast solution is a liquid.) (As the modification to create the articulated catheter system of Barrish and Shturman of claim 1 teaches all the limitations of claim 4, no further modification is necessary.).
With regards to claim 5, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, but Barrish is silent with regards to a second manual pump configured for coupling with the proximal end of the catheter body in fluid communication with another lumen, the second pump having a base and a handle manually movable relative to the base so as to induce a second flow of inflation fluid within the other lumen such that the array of balloons articulates the catheter body.
 Shturman further teaches a second manual pump (79) configured for coupling with the proximal end of the catheter body (78) (See Fig. 27B which shows the coupling to the proximal end of a catheter body) in fluid communication with another lumen (77) (See Col. 11, lines 46-57 “a syringe (or similar inflation device) 80 connected to the proximal end of tube 32 for inflating the anchoring balloon, inflation devices 73 and 79, respectively, for the first and second positioning balloons” and Col. 6, lines 46-59 “with four lumens—one each 71 and 77 for inflating and deflating the positioning balloons 70 and 76”), the second pump having a base (See Fig A above) and a handle (See Fig A above) manually movable relative to the base so as to induce a second flow of inflation fluid within the other lumen (Depressing the annotated handle of the second manual pump 79 in Fig. A above would cause a second flow of inflation fluid/radiographic contrast solution, See Col. 8, lines 35-51 “using radiographic contrast solution for inflation of the balloons 24, 74, and 76”, within the other lumen) such that the array of balloons articulates the catheter body (See Fig. 5 and the articulation the second subset of balloons 76).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulated catheter system of Barrish with a teaching of Shturman such that the a second manual pump configured for coupling with the proximal end of the catheter body in fluid communication with another lumen, the second pump having a base and a handle manually movable relative to the base so as to induce a second flow of inflation fluid within the other lumen such that the array of balloons articulates the catheter body. One of ordinary skill in the art would have been motivated to make this modification, as Barrish is silent with regards to how the body catheter is inflated or deflated. Therefore the motivation would be to incorporate an apparatus for inflating the second subset of balloons of the articulated catheter 
With regards to claim 6, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, and Barrish further teaches that the balloon array includes 3 or more associated balloon subsets (720i, 720ii, 720iii) wherein each of the balloon subsets has an associated lumen (710a, 710b, 710c) (See [0287] “the lumens of core 702 may have radial balloon/lumen ports 716a, 716b, 716c,…, with each port comprising one or more holes formed through the wall of core 702 and into an associated lumen 710a, 710b, 710c,… respectively” and [0289] “the distal-most port 716a of the set may be formed through the outer surface of the core into a first lumen 710a”). 
However, Barrish is silent with regards to the balloon array including 3 or more associated balloon subsets configured to be coupled to 3 or more associated manual pumps by three or more associated lumens so that the catheter body is configured to articulate with 3 or more degrees of freedom.
Nonetheless, Shturman teaches a balloon array (70. 76, 24) including 3 or more associated balloon subsets (70, 76, 24) configured to be coupled to 3 or more associated manual pumps (73, 79, 80) by three or more associated lumens (71, 77, 23) so that the catheter body is configured to articulate with 3 or more degrees of freedom (See Figs. 3-6 which show the articulation of the catheter body). 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulated catheter system of Barrish and Shturman with another teaching of Shturman such that the balloon array includes 3 or more associated balloon subsets configured to be coupled to 3 or more associated manual pumps by three or more 
With regards to claim 7, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, but this embodiment of Barrish is silent with regards to the balloon array including 6 or more subsets of balloons so that the catheter body is configured to articulate with 6 or more degrees of freedom.
Nonetheless, another embodiment of Barrish (See [0109]) teaches a balloon array including 6 or more subsets of balloons so that a catheter body is configured to articulate with 6 or more degrees of freedom (See [0109] “first subset of the fluid-expandable bodies…a sixth subset of the fluid expandable bodies).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulated catheter system of Barrish and Shturman with a further teaching of Barrish such that the balloon array includes 6 or more subsets of balloons so that the catheter body is configured to articulate with 6 or more degrees of freedom. One of ordinary skill in the art would have been motivated to make this modification, in order to facilitate using selective inflation of the subsets to controllably and reversibly articulate the segment throughout a three-dimensional workspace (See Barrish [0109]). 
With regards to claim 9, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, however Barrish is silent with regards that the first 
Nonetheless, Shturman teaches a first pump (73) is configured to be manually reoriented (Col. 2, lines 22-41 “The positioning balloons work in concert, so that as one balloon is inflated, the other is deflated, thereby changing the relative position of the intermediate portion of the band and the associated distal end of the guiding catheter” and Col. 11, lines 46-57, which describes how the balloons are manually inflated.) so that the first orientation (The orientation of the handle of the first pump when the handle is completely depressed.) of the first handle movement (See Fig. 27B and depression of the handle of the first pump shown in Fig. A above) corresponds to an image of a first orientation of the first articulation of the catheter body (See Col. 8, lines 35-51 “During the procedure, conventional radiographic imaging techniques may be used to allow the physician to view the relative locations…Visualization of the anchoring balloon and positioning balloons…is further facilitated by using radiographic contrast solution for inflation of the balloons 25, 80, 76”. Therefore, as the physician depresses the first pump 73 to inflate the first subset of balloons/positioning balloon 70 a first orientation of the first articulation of the catheter body can be visualized using conventional radiographic imaging techniques.), and so that the second orientation of the second handle movement (Due to the positioning balloons working in concert, the depression of the second handle of the second pump 79, shown in Fig. A above, would cause a second orientation of the handle of the first pump. The depression of the handle of the second pump would cause the retraction of the handle of the first pump; wherein the second handle movement is the retraction of the handle of the first pump; and 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulated catheter system of Barrish and Shturman with a further teaching of Shturman such that the first pump is configured to be manually reoriented so that the first orientation of the first handle movement corresponds to an image of a first orientation of the first articulation of the catheter body, and so that the second orientation of the second handle movement corresponds to a second orientation of the second handle movement and such that there is a second manual pump for inflating a second subset of balloons of the balloon array. One of ordinary skill in the art would have been motivated to make this modification, in order to incorporate an apparatus for inflating a second subset of balloons of the articulated catheter system such as the second manual pump taught by Shturman (See Shturman Col. 11, lines 46-57). Additionally, by being able to selectively inflate and deflate a first and second subset of balloons a physician would be able to selectively move the guiding catheter (See Col. 2, lines 22-41). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrish and Shturman in view of Foote et al. (US 5,057,078; hereinafter “Foote”).
With regards to claim 10, the articulated catheter system of Barrish and Shturman teaches the claimed invention of claim 1, however Barrish is silent with regards to the first pump comprises threads coupling the handle of the first pump to the base of the first pump so that rotation of the handle relative to the base induces the first flow by driving a piston of the first pump axially within a cylinder of the first pump.


    PNG
    media_image2.png
    414
    767
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the articulated catheter system of Barrish and Shturman with a teaching of Foote such that the first pump comprises threads coupling the handle of the first pump to the base of the first pump so that rotation of the handle relative to the base induces the first flow by driving a piston of the first pump axially within a cylinder of the first pump. One of ordinary skill in the art would have been motivated to make this modification, as a threadable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783